CaSe: 2215-CV-OO448-JLG-EPD DOC #Z 66 Filed: 10/29/18 Page: l Of l PAGE|D #Z 3741

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

OHIO COAL ASSOCIATION, et al.,

and
Case No. 2:14-cv-2646

MURRAY ENERGY CORPORATION, er al.,
Related Case: 2:15-cv-448

Plaintiffs,

v. Judge Graham
Magistrate Judge Deavers
R. ALEXANDER ACOSTA,
SECRETARY OF LABOR,

and

THE MINE SAFETY AND
HEALTH ADMINISTRATION,

 

Defendants.
ORDER

Pursuant to this Court’s September 13, 2018 Order extending a stay of these proceedings,
the parties Were ordered to file a joint status report due on December 12, 2018 if the case
remained pending (Doc. 89 in 2:14-cv-2646 and Doc. 64 in 2:]5-cv-448). The parties are now
further directed that if the matter is not concluded by agreement prior to December 12, 2018, the
parties shall appear in open court to present their joint status report to the Couzt, commencing at
10:00 A.M. on December 12, 2018 at the Joseph P. Kinneary United States Courthouse, 85
Marconi Boulevard, Columbus, Ohio 43215.

IT IS SO ORDERED.

 

~\ ited States District Judge

DATE: October 25, 2018

